DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as dependent on claim 11 in order to have proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adachi et al. (US 7,510,803).
Regarding claims 1, 2, 14, and 15, Adachi discloses a battery comprising:
an anode 14
an electrolyte (abstract);
a cathode 12;
wherein the cathode active material may be LiNi0.8Fe0.05Al0.15O2 (Table 143: Examples 8-177 through 8-180).
The active material above is viewed as being substantially free of cobalt having no cobalt in its formulation.
Regarding claims 4 and 5, the oxidation state of the iron in the above formula is Fe3+.
Regarding claim 6, the oxidation state of the iron in the above formula is Al3+.
Regarding claim 7, the above cathode material comprising iron and substantially free of cobalt would inherently exhibit an increase in capacity as compared to a conventional cathode free of iron and comprising cobalt.
Regarding claim 8, Adachi does not expressly recite “primary particles”; however, the above cathode active material would inherently comprise primary particles even if the primary particles aggregated to form secondary particles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 7,510,803).
Regarding claims 3 and 16, Adachi teaches Fe = 0.05 and Al = 0.15 in the formulation above.  
Adachi does not expressly teach Fe = 0.10 and Al = 0.10.
However, Adachi does teach other example where Fe may be 0.1 in the formulation (e.g., Examples, Table 167) and Al may be 0.05 in the formulation (e.g., Examples, Table 142). It can be envisaged one skill in the art could arrive at the claimed Formula II.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited Formula II based on other examples with varying composition and the recited composition in claim 1 above being within 0.05 mol% of claimed Formula II.
Regarding claim 9, Adachi does not expressly state the shape of the particles; however, there are limited shapes the particles may form. A spherical configuration is common.
Regarding claim 19, Adachi teaches lithium salts including LiPF6 (col. 5, line 62) and solvents including ethylene carbonate and ethyl methyl carbonate (col. 5, lines 3-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select the recited salt and solvents from the list of elements taught by Adachi.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 7,510,803) in view of Kang et al. (US 2004/0091779).
Regarding claim 13, Adachi does not teach a method of forming the lithium metal oxide of claim 1.
Kang, directed to a cathode material for lithium ion batteries, teaches various method of making including a sol-gel method (para 0027). The method includes dissolving appropriate amounts of salts in water to form a solution; heating on a hot plate to form a gel precursor; the gel precursor decomposed at 450 oC to form a powder; and heating (calcing) the powder at 900-1000 oC.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use any one of the known methods, including a sol-gel method, to make the above lithium metal oxide.
Claims 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US 7,510,803) in view of Pham et al. (US 2010/0028784).
Regarding claims 17 and 18, Adachi does not teach a lithium titanium oxide anode.
Pham, directed to an electrochemical cell, teaches the negative electrode may be made from Li4Ti5O12 (para 0059).
4Ti5O12 which Pham describes as useful (para 0059).
Regarding claim 19, alternatively, Adachi teaches the recited salt and solvent from list but fails to provide and express example.
Pham, directed to an electrolyte, teaches a control example with 1 M LiPF6 and EC/DMC/EMC as a control sample (Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to turn to the prior art for an express formulation of a common battery electrolyte.
Regarding claim 20, Pham further teaches fluorinated carbonates (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further comprise fluorinated carbonates in order to have a nonflammable electrolyte composition (abstract).

Allowable Subject Matter
Claim 10 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. With respect to claim 10, Adachi is silent as to the shape of the primary particle, especially being 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nagashima (JP 2005-219978) teaches LiNi0.82Fe0.15Al0.03O2 (Sample K, Table 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723